Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “a bailing and wrapping apparatus comprising a bailing apparatus according to claim 1”. However, claim 1 from which claim 8 depends recites “a bailing apparatus comprising:…a wrapping apparatus”. Claim 8 does not recite any limitations that further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kraus (US Pub. No 2014/0158000 A1).
Regarding claim 1, Kraus discloses a baling apparatus (10 – Fig. 1) comprising: 
a bale forming chamber (“a bailing chamber” – Para [0017]) in which an agricultural bale (B) is formed and subsequently released; 
a release apparatus (24) to control release of the agricultural bale from the bale forming chamber (Para [0017] and [0019]); and 
a wrapping apparatus (28) for introducing a wrapping material (“twine or other appropriate wrapping material”) into the bale forming chamber and wrapping an at least one surface of a formed bale (B) with the wrapping material (Para [0018]-[0019]); 
a support (16) extending adjacent the bale forming chamber, the support comprising a plurality of sensors (46, 48) arranged upon the support, wherein the sensors are configured to measure at least one property (“moisture content”) of the at least one surface (Para [0020]-[0021]).

Regarding claim 2, Kraus discloses the bailing apparatus as recited above, wherein the plurality of sensors are moisture sensors (“an array 46 of moisture sensors”) and the at least one property is moisture (Para [0020]-[0021]).

Regarding claim 3, Kraus discloses the bailing apparatus as recited above, wherein the plurality of sensors are divided into two groups (sensors within the bailing chamber and the sensors on arm 16), with one of the two groups disposed toward an end of the support (See Fig. 1).

Regarding claim 4, Kraus discloses the bailing apparatus as recited above, wherein each of the two groups of sensors comprises two sensors (“a plurality of sensor elements 48” – Para [0021]).

Regarding claim 5, Kraus discloses the bailing apparatus as recited above, further comprising: a controller (“ECU”, 40) which receives signals from the plurality of sensors to control the release apparatus (“opening the discharge gate”) (Para [0018]).

Regarding claim 6, Kraus discloses the bailing apparatus as recited above, further comprising an at least one additional sensor configured to measure a property of an unwrapped surface of the agricultural bale (“a plurality of sensor elements 48” – Para [0021]).

Regarding claim 7, Kraus discloses the bailing apparatus as recited above,  wherein the at least one additional sensor is a moisture sensor and the property is moisture (“capable of determining moisture content” – Para [0021]).

Regarding claim 8, Kraus discloses a baling and wrapping apparatus (10) comprising a baling apparatus according to claim 1.

Regarding claim 9, Kraus discloses a method (Fig. 4) of operating the baling apparatus (10 – Fig. 1) of claim 1, comprising: 
gathering loose crop material (42) from a ground surface (Para [0019]); 
transferring (at 44) the loose crop material to the baling apparatus (Para [0019]); 
forming an agricultural bale (B) within the bailing apparatus (Fig. 1); 
wrapping the agricultural bale within the baling apparatus(“the bale B is wrapped with twine” – Para [0019]); 
measuring a surface property (“moisture content”) of the agricultural bale using the plurality of sensors (Para [0021]); 
determining from the measurement of the surface property whether the agricultural bale is properly wrapped (See Steps 404  and 405 in Fig. 4, Para [0022]-[0023]); and 
determining whether to release the agricultural bale from the baling apparatus (Para [0018] and [0022]).

Regarding claim 10, Kraus discloses the method as recited above, further comprising: 
measuring the surface property of the agricultural bale using an at least one additional sensor (“a plurality of sensor elements 48”); and 
comparing the surface property of the agricultural bale measured using the at least one additional sensor to the surface property measured using the plurality of sensors to determine whether the agricultural bale is properly wrapped and whether to release the agricultural bale from the baling apparatus (Para [0022]).

Regarding claim 11, Kraus discloses a method (Fig. 4) of operating the baling apparatus (10 – Fig. 1) of claim 1, comprising: 
gathering loose crop material (42) from a ground surface (Para [0019]); 
transferring (at 44) the loose crop material to the baling apparatus (Para [0019]); 
forming an agricultural bale (B) within the bailing apparatus (Fig. 1); 
wrapping the agricultural bale within the baling apparatus (“the bale B is wrapped with twine” – Para [0019]); 
measuring a surface property (“moisture content”) of the agricultural bale using the plurality of sensors (Para [0021]); 
determining from the measurement of the surface property whether the agricultural bale is properly wrapped (See Steps 404  and 405 in Fig. 4, Para [0022]-[0023]); and 
determining whether to release the agricultural bale from the baling apparatus (Para [0018] and [0022]).

Regarding claim 12, Kraus discloses the method as recited above, further comprising: 
using an at least one additional sensor (“a plurality of sensor elements 48”) to measure the surface property of the agricultural bale measured using the plurality of sensors; 
determining whether the agricultural bale is properly wrapped (See Steps 404  and 405 in Fig. 4, Para [0022]-[0023]); and 
determining whether to release the agricultural bale from the baling apparatus (Para [0018] and [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 7, 2022 
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731